Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   KEY WEST CIVIL DIVISION
                                 CASE NO.: 4:20-CV-10076-JLK

  KEY WEST BAR PILOTS ASSOCIATION
  and PIER B DEVELOPMENT CORP.,
  a Florida Corporation,

                         Plaintiff/Intervenor,

  v.

  R. JOYCE GRIFFIN, in her official capacity
  as SUPERVISOR OF ELECTIONS FOR
  MONROE COUNTY, FLORIDA, the CITY
  OF KEY WEST, a municipal corporation of the
  State of Florida, and KEY WEST
  COMMITTEE FOR SAFER CLEANER
  SHIPS, INC., a Florida non-profit corporation

                    Defendants.
  _______________________________________/

                     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                       AND MEMORANDUM IN SUPPORT OF MOTION

  I.       MOTION FOR SUMMARY JUDGMENT

           Pursuant to Rule 56, Federal Rules of Civil Procedure and Local Rule 56.1, the Key West

  Bar Pilots Association and Plaintiff Intervenor Pier B Development Corp., move for summary

  judgment declaring that the three proposed Key West City Charter Initiatives (the “Initiatives”)

  contravene federal constitutional law and Florida statutory law precluding their inclusion on the

  forthcoming November election ballot.

           The Amended Complaint (DE 6), the Intervenor Complaint (DE 31-4), and the Answer of

  the Defendants’ (DE 14, DE 29, DE 30, DE 35), establish the undisputed facts. A separately filed

  {00205088 - v2 }                                1
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 2 of 21



  Statement of Material Facts (“SOF”) sets forth the undisputed facts. Two of the Defendants have

  offered no affirmative defenses. The third Defendant, The Key West Committee for Safer Cleaner

  Ships, Inc., has offered affirmative defenses, none of which are legally sufficient to preclude

  summary judgment.

           There are no “genuine issue[s] of material fact[s].” Anderson v. Liberty Lobby, Inc.,

  477 U.S. 242, 247-48 (1986). Summary judgment is appropriate. As we show below, the three

  Initiatives which seek to (1) limit the number of persons (passengers and crew) on all cruise ships

  docking in Key West; (2) limit the total number of persons (passengers and crew) who may daily

  disembark from all cruise ships docking in Key West; and (3) impose a hierarchy of environmental

  and health standards on cruise ships which have met all federal standards allowing them to engage

  in maritime commerce, are preempted by federal law. “[T]he Union was formed with the very

  definite design of freeing maritime commerce from intolerable restrictions incident to such [local]

  control.” Foremost Ins. Co. v. Richardson, 457 U.S. 668, 674-75 (1982).

           The Initiatives also violate Florida law. Supplemental jurisdiction (28 U.S.C. §1367),

  provides the basis for the Court to strike these Initiatives from the ballot because they seek to alter

  the property rights guaranteed to the private property owner, Pier B, by a Development Order.

  Florida statutory and case law is clear that an individual’s property rights are not subject to the

  will of the voters. 1   Florida statute section 163.3167(8)(a) provides that “[a]n initiative or

  referendum process in regard to any development order is prohibited.” Mullen v. Bal Harbor

  Village, 241 So.3d 949, 956 (Fla. 3d DCA 2018) confirms that the statute prohibits any attempt to

  subject an individual’s property rights to the will of the voters.



  1
   As to the Intervenor, Pier B, the Initiatives can be struck without regard to the federal preemption
  arguments. As Pier B is the only privately owned of the three cruise ship docks in Key West, the
  constitutional issues must be addressed in order to provide complete relief.
  {00205088 - v2 }                                  2
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 3 of 21



           The Supervisor of Elections should be precluded from placing the Initiatives on the ballot.

  II.      STANDARD FOR PRE-BALLOT CHALLENGE

           On a pre-ballot challenge, this Court may only determine if challenged initiatives are

  (1) “facially constitutional” and (2) “within the powers of the enacting body.” Gaines v. City of

  Orlando, 450 So. 2d 1174, 1178 (Fla. 5th DCA 1984). “The rationale of that rule [for pre-ballot

  challenges] is that this type of question (as opposed to a political question) may be determined in

  advance of the election in order to preclude or forestall the possible expenditure of funds in a

  useless act should the ordinance ultimately be held unconstitutional.” W. Palm Beach Ass'n of

  Firefighters, Local Union 727 v. Bd. of City Comm'rs of City of W. Palm Beach, 448 So. 2d 1212,

  1214 (Fla. 4th DCA 1984). In addition to facial unconstitutionality, “[o]ne impediment to

  constitutionally derived legislative powers of municipalities occurs when the municipality enacts

  ordinances which conflict with state law.” Id. (quoting City of Miami Beach v. Rocio Corp., 404

  So. 2d 1066 (Fla. 3d DCA 1981)). The Initiatives here, facially, fail on both constitutional and

  state law grounds and, as we show below, are not fit to be on an election ballot.

  III.     MEMORANDUM OF LAW

           A.        The Laws of the United States Preempt the Initiatives

           The laws of the United States “shall be supreme Law of the Land.” 2 U.S. CONST., Art. VI.

  State or local laws that “interfere with, or are contrary to, federal laws” are invalid.

  Hillsborough Cty., Fla. v. Automated Med. Labs., Inc., 471 U.S. 707 (1985) (quoting Gibbons v.

  Ogden, 22 U.S. 1, 9 (1824); see also Bailey v. Rocky Mountain Holdings, LLC, 136 F. Supp. 1376,



  2
    The Supremacy Clause is the Constitutional basis for the doctrine of federal preemption.
  See Young v. Coloma-Agaran, No. CIV. 00-00774HG-BMK, 2001 WL 1677259, at *4 (D. Haw.
  Dec. 27, 2001) (citing Int’l Ass’n of Indep. Tank Owners (Intertanko) v. Locke, 148 F.3d 1053,
  1058-59 (9th Cir. 1998), aff’d in part United States v. Locke, 529 U.S. 89 (2000), and Fidelity Fed.
  Sav. & Loan Ass’n v. de la Cuesta, 458 U.S. 141, 152 (1982)).
  {00205088 - v2 }                                  3
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 4 of 21



  1379 (S.D. Fla. 2015), aff’d, 889 F.3d 1259 (11th Cir. 2018). A substantial body of federal law

  controls and regulates the operations of cruise vessels serving the interstate and foreign commerce

  of the United States. These vessels are subject to federal inspection and supervision in a variety

  of areas, including construction standards, environmental protection requirements, operational

  procedures, security measures, and health and safety requirements.

           There is a federal national interest in maritime commerce that can only “. . . be fully

  vindicated if all operators of vessels on navigable waters are subject to uniform rules of conduct.”

  Foremost Ins. Co. v. Richardson, 457 U.S. 668, 674-75 (1982). The necessity of uniformity of

  regulation and standards is obvious:

                The confusion and difficulty, if vessels were compelled to comply with the local
                statutes at every port, are not difficult to see. Of course, some within the states
                might prefer local rules; but the Union was formed with the very definite design
                of freeing maritime commerce from intolerable restrictions incident to such
                control. The subject is national. Local interests must yield to the common
                welfare. The Constitution is supreme. 3

           This Court has recognized that “there are three types of preemption: express preemption,

  field preemption, and conflict preemption.”             In re Checking Account Overdraft Litig.,

  880 F. Supp. 2d 1290, 1295 (S.D. Fla. 2012) (King, J.) (citing Baptista v. JPMorgan Chase Bank,

  N.A. 640 F.3d 1194, 1197 (11th Cir. 2011). “Express preemption occurs where federal law

  expressly so provides.” Id. (citing Wis. Pub. Intervenor v. Mortier, 501 U.S. 597, 604-05 (1991).

  “Field preemption occurs where federal law implies an intent to supersede state law in a given

  area.” Id. (internal quotation marks omitted). “Conflict preemption occurs where federal and state

  law actually conflict, whether because state law makes compliance with federal law impossible or

  because state law stands as an obstacle to the accomplishment and execution of federal purposes.”




  3
      State of Washington v. W.C. Dawson & Co., 264 U.S. 219 (1924). (emphasis supplied).
  {00205088 - v2 }                                    4
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 5 of 21



  Id. (internal quotation marks omitted). This Court has observed that “regulations, not just statutes,

  may preempt state law.” Id. (citing Fidelity Fed. Sav. & Loan Ass’n v. de la Cuesta, 458 U.S. 141,

  153 (1982) (“Federal regulations have no less preemptive effect than federal statutes.”).

                     1.   Courts Have Consistently Held That Federal Maritime Laws &
                          Regulations Preempt Conflicting State & Local Laws

           The Constitution and a wide array of federal statutes recognize the primacy and virtual

  exclusivity of federal, as opposed to state and local, authority over maritime activities.

  See United States v. Locke, 529 U.S. 89, 108 (2000) (“Congress has legislated in the field from the

  earliest days of the Republic, creating an extensive federal statutory and regulatory scheme.”).

  In maritime law, there is “a history of significant federal presence” and, thus, “there is no

  beginning assumption that concurrent regulation by the State is a valid exercise of its police

  powers.” Id. Rather, the issue is “whether the local laws in question are consistent with the federal

  statutory structure, which has as one of its objectives a uniformity of regulation for maritime

  commerce.” Id.

           Locke addressed the issue of whether laws regulating oil tankers adopted by the state of

  Washington could stand despite the “comprehensive federal regulatory scheme governing oil

  tankers.” Id. at 94. Failure to comply with the Washington rules exposed vessel operators to

  sanctions, which included “statutory penalties, restrictions of the vessel’s operations in state

  waters, and a denial of entry into state waters.” Id.

           “The authority of Congress to regulate interstate navigation, without embarrassment from

  intervention of the separate States and resulting difficulties with foreign nations, was cited in the

  Federalist Papers as one of the reasons for adopting the Constitution.” Id. (citing Federalist

  Nos. 44, 12, 64). “In 1789, the First Congress enacted a law by which vessels with a federal

  certificate were entitled to ‘the benefits granted by any law of the United States.’” Id. (citing Act


  {00205088 - v2 }                                  5
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 6 of 21



  of Sept. 1, 1789, Ch. 11, § 1, 1 Stat. 55). The emergence of maritime transport by steamship

  “resulted in further federal licensing requirements enacted…to enhance the safety of crew

  members and passengers.” Id. (citing Act of July 7, 1838, Ch. 191, 5 Stat. 304; Act of Mar. 3,

  1843, Ch. 94, 5 Stat. 626). “In 1871, Congress enacted a comprehensive scheme of regulation for

  steam powered vessels, including provisions for licensing captains, chief mates, engineers, and

  pilots.” Id. (citing Act of Feb. 28, 1871, Ch. 100, 16 Stat. 440). Locke found state-level disruption

  of a comprehensive federal maritime interest to be constitutionally repugnant, and a municipal

  effort to restrict interstate and foreign maritime commerce is even more incompatible with a

  uniform federal system.

           Where Congress has acted, the Supreme Court has had “little difficulty in finding state

  vessel requirements were preempted by federal laws which governed the certification of vessels

  and standards of operation.” Id. at 100. The Supreme Court has held that the federal license held

  by a vessel contained “the only guards and restraints, which Congress has seen fit to annex

  to the privileges of ships and vessels engaging in the coasting trade.” Id. at 100 (citing Sinnot v.

  Davenport, 22 How. 227, 241) (1859). In such a circumstance, “state laws on the subject must

  yield: ‘in every such case, the act of Congress or treaty is supreme; and the law of the State, though

  enacted in the exercise of powers not controverted, must yield to it.’” Id. (citing Sinnot, 22 How.

  at 243).

           In Locke, the Court held that the State’s regulations were preempted by federal statutes and

  regulations pertaining to oil tankers. Id. at 113-117. Part of the analysis is one of “conflict

  preemption,” which occurs “when compliance with both state and federal law is impossible, or

  when the state law ‘stands as an obstacle to the accomplishment and execution of the full purposes

  and objectives of Congress.’” Id. at 109 (citing California v. ARC America Corp., 490 U.S. 93,

  100-101 (1989)). Specifically, “Coast Guard regulations are to be given preemptive effect over

  {00205088 - v2 }                                  6
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 7 of 21



  conflicting state laws.” Id. at 109-110 (citing City of New York v. FCC, 486 U.S. 57, 63-63 (1988)

  (“‘[A] federal agency acting within the scope of its congressionally delegated authority may

  preempt state regulation’ and hence render unenforceable state or local laws that are otherwise not

  inconsistent with federal law.”).       The relevant inquiry is “whether the Coast Guard has

  promulgated its own requirement on the subject or has decided that no such requirement should be

  imposed at all.”        Id. at 110 (citing Ray v. Atlantic Richfield Co., 435 U.S. 151, 171-172

  (“‘[W]here failure of…federal officials affirmatively to exercise their full authority takes on the

  character of a ruling that no such regulation is appropriate or approved pursuant to the policy of

  the statute,’ States are not permitted to use their police power to enact such a regulation.”

  (internal citation omitted). In addition, “even in the context of a regulation related to local waters,

  a federal official with an overview of all possible ramifications of a particular requirement might

  be in the best position to balance all the competing interests.” Id. (citing Ray, 435 U.S. at 177).

  “[T]he Supremacy Clause dictates that the federal judgment that a vessel is safe to navigate United

  States waters prevail over the contrary state judgment.” (citing Ray, 435 U.S. at 165).

                     2.     Cruise Vessels Are Subject to an Extensive Federal Regulatory Regime

           The extensive federal role in the design, operations, construction, navigation, manning and

  equipment of oil tankers as discussed in Locke is mirrored in federal and international regulation

  of cruise vessels, where there is “a history of significant federal presence.” Locke, 529 U.S. at

  108. Accordingly, as in Locke, “there is no beginning assumption that concurrent regulation by

  the State is a valid exercise of its police powers.” Id. Rather, the issue is “whether the local laws

  in question are consistent with the federal statutory structure.” Id. As discussed below, the

  proposed Key West regulations are not consistent with the federal statutory structure and cannot

  stand under the Supremacy Clause.

                            a.     Coast Guard Regulations

  {00205088 - v2 }                                  7
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 8 of 21



           The federal government, through the Coast Guard and other federal agencies, routinely

  prescribes practices, procedures, and standards for vessel operations and, in the interests of safety,

  health, environmental protection, and maritime and national security, directs where vessels may,

  and may not, operate or anchor. See 46 C.F.R. Subchapter H. The Coast Guard regulations “are

  necessary to carry out the provisions of law affecting passenger regulations and such regulations

  have the force of law.” 46 C.F.R. § 70.01-1. These regulations “have preemptive effect over State

  or local regulations in the same field.” Id.

           Foreign vessels which are “of a foreign nation signatory to the International Convention

  for Safety of Life at Sea, 1974, and which has on board a current valid safety certificate” or vessels

  that are “of a foreign nation having inspection laws issued by its government approximating those

  of the United States together with reciprocal inspection arrangements with the United States, and

  which has on board a current valid certificate of inspection issued by its government under such

  arrangements” (46 C.F.R. §70.05-3(b) (emphasis supplied)) underscore the foreign commerce

  elements of safety and the need for uniformity under the Supremacy Clause.

           The Coast Guard regulations found in 46 C.F.R. Subchapter H contain requirements for

  the inspection and certification of passenger vessels 4 (Part 71), construction and arrangement (Part

  72), fire protection equipment (Part 76), vessel control and miscellaneous systems and equipment

  (Part 77), operations (Part 78), and disclosures of safety standards and country of origin (Part 80).

  Included amongst the regulations are requirements for passenger vessels to display a valid

  certificate of inspection. 46 C.F.R. § 71.01-5. No vessel subject to Coast Guard inspection and

  certification can be operated without a valid certificate of inspection. 46 C.F.R. § 71.01-2.



  4
   “Passenger vessels” includes those ships referred to as “cruise ships” and “cruise vessels.” See
  46 C.F.R. § 70.10-1 (defining passenger vessels). “Vessel” also includes those ships referred to
  as “cruise ships” and “cruise vessels.” Id.
  {00205088 - v2 }                                  8
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 9 of 21



  Certificates of inspection “may be revoked or suspended by the Coast Guard where such process

  is authorized by law.” 46 C.F.R. § 71.01-10. (emphasis supplied). As noted above, the regulations

  in Part 71, and indeed all of Subchapter H, have preemptive effect over State or local regulations.

                         b.      The Federal Regulatory Regime Includes Other Federal Agencies

           The extensive, sophisticated federal regulatory regime is not limited to the Coast Guard.

  Other federal agencies, such as the Center for Disease Control and Prevention (“CDC”),

  Environmental Protection Agency (“EPA”), and Federal Maritime Commission (“FMC”) all

  regulate aspects of the passenger cruise line industry. For example, the CDC oversees the Vessel

  Sanitation Program (“VSP”), which subjects vessels to undergo two unannounced health

  inspections per year. The VSP inspections cover medical facilities, potable water systems,

  swimming pools and whirlpool spas, galleys and dining rooms, child activity centers, hotel

  accommodations, ventilation systems, and common areas.                See 42 U.S.C. Section 264

  Quarantine and Inspection Regulations to Control Communicable Disease; see also

  https://www.cdc.gov/nceh/vsp/default.htm.        The FMC administers financial responsibility

  requirements that ensure passengers can recover for losses caused by casualties or failures to

  perform cruise undertakings. See 46 C.F.R. § 540.

           In recent times, the CDC was one of the primary agencies leading the federal government’s

  response to the COVID-19 crisis. The CDC’s Second Modification and Extension of No Sail Order

  and Other Measures Related to Operations, issued July 16, 2020, makes clear that the federal

  government, not state or local governments, issues “controlled free pratique” 5 in international,

  interstate, or intrastate waterways subject to the jurisdiction of the United States. The Order states:




  5
   42 C.F.R. § 71.1(b) defines “controlled free pratique” as “permission for a carrier to enter a U.S.
  port, disembark, and begin operation under certain stipulated conditions.”
  {00205088 - v2 }                                  9
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 10 of 21



            1. Cruise ship operators shall continue to suspend passenger operations and not
            embark passengers, except as approved by HHS/CDC personnel and USCG, in
            consultation with other federal authorities as appropriate. (emphasis supplied)

            2. As a condition of obtaining or retaining controlled free pratique to operate in any
            international, interstate, or intrastate waterways subject to the jurisdiction of the
            United States, cruise ship operators shall continue to follow CDC’s Interim
            Guidance for Mitigation of COVID-19 Among Cruise Ship Crew During the Period
            of the No Sail Order, including reporting to HHS/CDC through weekly submission
            of the Enhanced Data Collection (EDC) form, as may be updated. Additionally,
            cruise ship operators shall report to USCG via Advance Notice of Vessel Arrival
            (ANOA), whenever in U.S. waters.

            3. As a condition of obtaining or retaining controlled free pratique to operate in any
            international, interstate, or intrastate waterways subject to the jurisdiction of the
            United States, cruise ship operators with appropriate NSO response plans shall
            continue to follow the COVID-19 Color Coding System requiring preventive
            measures for crew onboard based on the ships’ status, as determined by HHS/CDC.

            4. As a condition of obtaining or retaining controlled free pratique to operate in any
            international, interstate, or intrastate waterways subject to the jurisdiction of the
            United States, cruise ship operators with appropriate NSO response plans shall
            conduct viral testing for COVID-19 for crew in such a manner as described in the
            relevant CDC guidance with reporting of results in the EDC form.

   See Second Modification and Extension of No Sail Order and Other Measures Related to
   Operations, available at: https://www.cdc.gov/quarantine/pdf/No-Sail-Order-Cruise-Ships-
   Second-Extension_07_16_2020-p.pdf.

            This extensive federal statutory and regulatory regime consists of detailed regulations from

   the Coast Guard, CDC, FMC, and EPA that make clear that permission for a carrier to enter a U.S.

   port, disembark, and begin operation, and the power to revoke such permission, lies solely with

   the federal government. “Congress did not anticipate that a vessel found to be in compliance with

   the Secretary’s design and construction regulations and holding a Secretary’s permit, or its

   equivalent…would nevertheless be barred by state law from operating in the navigable waters of

   the United States…” Ray, 435 U.S. at 163-164. Like the extensive federal statutory and regulatory

   regime in Locke, these federal laws and regulations are subject to conflict preemption and “are to

   be given preemptive effect over conflicting state laws” and field preemption “because they are


   {00205088 - v2 }                                  10
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 11 of 21



   within a field reserved for federal regulation” and “Congress has left no room for state regulation

   of these matters.” Locke, 529 U.S. at 109-111.

                           c.      Treaties and International Agreements

            The cruise vessel industry is inherently international, involving vessels registered in many

   nations trading in complex itineraries to all parts of the world. The cruise ships which dock in Key

   West were 100% foreign flag vessels in 2019. (SOF ¶ 39). In addition to the U.S. federal statutory

   and regulatory requirements discussed above, the “scheme of regulation includes a significant and

   intricate complex of international treaties and maritime agreements bearing upon the licensing and

   operation of vessels.” Id. at 102. The international regime “depends upon the principle of

   reciprocity…[t]hat is to say, the certification of a vessel by the government of its own flag nation

   warrants that the ship has complied with international standards, and vessels with those certificates

   may enter ports of the signatory nations.” Id.; see also 46 U.S.C. § 3303. A key structural

   component of the network of maritime treaties and conventions to which the United States is a

   party is the notion of reciprocity – signatory nations, including the United States, accept

   compliance by another nation as satisfying conditions for port entry. The Supremacy Clause

   dictates that a disparate state law “must yield when it is inconsistent with, or impairs the policy or

   provisions of, a treaty or of an international compact or agreement.” United States v. Pink,

   315 U.S. 203, 231 (1942). When the national government has exercised its indisputable foreign

   affairs powers to commit the Nation to vessel standards agreed to by various maritime countries,

   it is constitutionally abhorrent that a municipality would seek to restrict the operation of a vessel

   that the federal government has pledged to accept in U.S. ports.

            Treaties to which the United States is a party are the International Convention for the Safety

   of Life at Sea, 1974, 32 U.S.T. 47, T.I.A.S, No. 9700, the International Convention for Prevention

   of Pollution from Ships, 1973, S. Exex. Doc. C, 93-1, 12 I.L.M. 1319, as amended by 1978

   {00205088 - v2 }                                  11
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 12 of 21



   Protocol, S. Exec. Doc. C., 96-1, 17 I.L.M. 546, and the International Convention of Standards of

   Training, Certification and Watchkeeping for Seafarers, With Annex, 978 (STCW), S. Exex. Doc.

   EE-96-1, C.T.I.A. No. 7624. Id. These conventions, established under the auspices of the

   International Maritime Organization (IMO), bind signatory maritime nations to minimum

   standards for vessels flying their own flag, but also impose the sole enforceable standards that each

   party may impose on the vessels of other signatory nations’ flags. It is into this complex

   environment of diplomacy and exercise of the foreign affairs powers of the United States that the

   proposed Initiatives now seek to intrude.

            Locke did not find it necessary to reach the question of whether the network of maritime

   treaties to which the United States is a party have, ex proprio vigore, preemptive force because it

   found the challenged state regulations were preempted by federal statute and regulations. 529 US

   at 103. However, the Court did find that “[t]he existence of the treaties and agreements on

   standards of shipping is of relevance, of course, for these agreements give force to the longstanding

   rule that the enactment of a uniform federal scheme displaces state law ,and the treaties indicate

   Congress will have demanded national uniformity regarding maritime commerce.” Id.

            B.        The Key West Proposals Would Ban Federally-Licensed, Permitted or
                      Regulated Vessels from the Port of Key West

             A state ban on port calls by a federally-licensed, permitted, or regulated vessel constitutes

   a clear violation of the Supremacy Clause. See Young v. Coloma-Agaran, 340 F.3d 1053, 1057

   (9th Cir. 2003) (concluding that a state law precluding tour boat operators from operating their

   vessels in a particular bay in Hawaii was preempted because “the ban completely excludes the

   plaintiffs from conducting their federally-licensed, permitted, or regulated tour boat business in

   Hanalei Bay.”).




   {00205088 - v2 }                                  12
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 13 of 21



            The Key West proposals would ban federally-licensed, permitted, or regulated cruise ships

   from the Port of Key West. In commenting on the importance of ports to the cruise line industry,

   the Eleventh Circuit has observed that:

            Ports-of-call not only add to the enjoyment of a cruise but form an essential function
            of the cruise experience…[p]lainly, individuals choose cruise ship vacations
            because they want to visit unfamiliar places ashore. Cruises…offer fundamentally
            different experiences, not generally because of any material difference between
            ships, but often because of where the ships elect to stop. See Isham v. Pacific Far
            East Line, Inc., 476 F.2d 835, 837 (9th Cir.1973) (“Where a passenger or cruise
            vessel puts into numerous ports in the course of a cruise, these stopovers are the
            sine qua non of the cruise.”). When a passenger selects a particular cruise, ports-
            of-call or stopovers provide those passengers with the “cruise experience” for
            which they are paying. Simply put, the destinations or ports-of-call are frequently
            the main attraction.

   Doe v. Celebrity Cruises, Inc., 394 F.3d 891, 901 (11th Cir. 2004) (emphasis in original).

            The challenged Initiatives include both an outright ban on passenger disembarkations from

   vessels that exceed a combined (passengers and crew) capacity of 1,300, and an upper limit on

   daily disembarkations of 1,500. Using the projected 2021 Key West Port Calendar, plaintiffs

   calculate that these proposals would, if enacted, prevent 428 of the planned 455 port calls of cruise

   ships. Those banned port calls represent 94% of total planned cruise ship visits to Key West and

   approximately 1.1 million cruise ship passengers. (SOF ¶ 34). Imposition of the daily 1,500

   passenger disembarkation limit would reduce 2021 daily disembarkation levels from

   approximately 1.1 million annual visitors to 13,404. (SOF ¶ 37).

            Put another way, the Key West proposals ban 94-98% of federally-authorized cruise ship

   visits to Key West in 2021, 2022, and 2023, and results in approximately 1 million passengers

   turned away each year. (SOF ¶¶ 34-37). As in Young, such a ban “completely excludes the

   plaintiffs from conducting their federally-licensed” business and cannot stand under the

   Supremacy Clause.        See Young, 340 F.3d at 1057.          The bans and limits on passenger

   disembarkations are functionally indistinguishable from a ban on entering a port. No cruise

   {00205088 - v2 }                                  13
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 14 of 21



   vessel will call at a port where passengers cannot leave the ship. Moreover, a very low upper limit

   on daily passenger disembarkations would essentially permit the first vessel to arrive each day to

   discharge a portion of its passenger complement, but render pointless any further vessel calls.

   Scheduling of the arrival of multiple cruise ships would become an exercise in futility.

            The Initiatives, if enacted, would express a decision by the City to wall itself off from the

   maritime commerce of the United States. The vast majority of cruise vessels meeting all applicable

   standards imposed by the United States and entitled to land passengers at other ports around the

   country would be prohibited from calling at Key West. Cruise itineraries are complex. This

   element of the interstate and foreign commerce of the United States would collapse if every port

   were to impose separate physical limitations on the capacities and activities of vessels that had met

   all international and federal standards for operation in the waters of the United States.

            C.        The Initiatives Impose a Local Restriction in Violation of the Commerce
                      Clause

            “The Congress shall have power to . . . regulate commerce with foreign nations, and among

   the several states, and with the Indian tribes.” Art. I, § 8, cl. 3. The federal government has

   imposed an extensive, complex, and technically demanding regulatory regime governing the

   operation of ocean vessels serving the commerce of the United States. This regulatory structure

   includes the passenger vessels that are the subjects of the Initiatives. Federal statutes, regulations,

   and case law discussed above demonstrate the federal government’s interest in regulating maritime

   commerce at a national level because of a need for uniformity. The need for the uniformity and

   consistency in the regulation of commerce with foreign nations and between states was recognized

   by the Supreme Court as far back as Gibbons v. Ogden, 22 U.S. 1, 74 (1824) (“The power over

   commerce, including navigation, was one of the primary objects for which the people of America

   adopted their government. . . .”); see also Cooley v. Bd. of Wardens of Port of Philadelphia, 53


   {00205088 - v2 }                                  14
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 15 of 21



   U.S. 299, 319 (1851), abrogated by Oklahoma Tax Comm’n v. Jefferson Lines, Inc., 514 U.S. 175,

   180 (1995) (“Whatever subjects of this [Commerce] power are in their nature national, or admit

   only of one uniform system, or plan of regulation, may justly be said to be of such a nature as to

   require exclusive legislation by Congress”). The Supreme Court has described the federal

   government’s power over foreign commerce as “exclusive and absolute”, Buttfield v. Stranahan,

   192 U.S. 470, 493 (1904), and impinging on “sensitive matters of foreign relations and national

   sovereignty.” Japan Line, Ltd. v. Los Angeles County, 441 U.S. 434, 456 (1979). Congress’

   exercise of power over foreign commerce “may not be limited, qualified, or impeded to any extent

   by state action.” Bd. of Trustees, 289 U.S. at 56-57. “A regulation which imposes onerous, perhaps

   impossible conditions on those engaged in active commerce with foreign nations, must of necessity

   be national in its character . . . . it may properly be called international.” Henderson v. Mayor of

   City of New York, 92 U.S. 259, 273 (1875) (emphasis in original).

            Every cruise journey involves advanced planning for complex vessel itineraries, the

   interstate and foreign travel of passengers not only aboard the vessel but in various conveyances

   on which they travel to and from the ship, requires long-term coordination for procuring provisions

   and supplies, all of which move in the interstate and foreign commerce of the United States.6

   The level of international and interstate coordination required for the cruise industry is exactly the

   kind of commerce that requires uniformity. E.g., Pittston Warehouse Corp. v. City of Rochester,

   528 F. Supp. 653, 660 (striking down city law seeking to “block the free flow of interstate and

   foreign commerce by prohibiting the port to be used for commercial interstate and international

   shipping activities”).



   6
     E.g., “Behind the Scenes on the High Seas: Cruise Ship Logistics,” now that’s logistics, April
   11, 2016, available at https://nowthatslogistics.com/behind-the-scenes-on-the-high-seas-cruise-
   ship-logistics/ (last visited July 30, 2020).
   {00205088 - v2 }                                 15
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 16 of 21



            The Initiatives, if enacted, would essentially place Key West off-limits to cruise vessel

   calls and disrupt the flow of foreign and interstate commerce. The Initiatives would impose on

   cruise vessels a design requirement limiting their total passenger and crew capacity to 1,300

   persons. They would extinguish passenger disembarkations once the daily total for all cruise

   vessels in Key West reached 1,500 passengers, a small fraction of the 2019 disembarkations in the

   port. And, finally, the challenged Questions would subject cruise vessels and cruise lines to the

   grant by the City of “preferences and priority” based on malleable references to federal

   environmental and health standards. (SOF ¶ 27).

            These proposed rules would: (1) prescribe arbitrary limitations on foreign commerce

   coming into Key West, (2) disrupt the operations of domestic and foreign corporations doing

   business in Key West, (3) prevent foreign and interstate travelers on international vessels from

   disembarking at Key West, and (4) severely diminish Key West pilots’ ability to provide valuable

   services to instrumentalities of interstate and foreign commerce. The City, alone, does not have

   the authority to make such rules. Pittston Warehouse, 528 F. Supp. at 660-61 (“Whether the river

   may be used for recreational as opposed to commercial shipping operations is not a decision which

   the City Council may determine singlehandedly. As a navigable waterway, the river is deemed

   the public property of the nation, and subject to all the requisite legislation by Congress.”). For

   one port to set up a wall around itself forbidding commerce from 98% of cruise ships active in

   foreign commerce is exactly the kind of local obstruction of commerce that the Founders sought

   to avoid by empowering Congress to regulate commerce. “The Commerce Clause was designed

   to avoid the tendencies toward economic Balkanization that had plagued relations among the

   Colonies and later among the States under the Articles of Confederation.” South-Central Timber

   Dev., Inc. v. Wunnicke, 467 U.S. 82, 92 (1984) (internal quotations omitted). “Unrepresented

   interests will often bear the brunt of regulations imposed by one State having a significant effect

   {00205088 - v2 }                                16
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 17 of 21



   on persons or operations in other States. Thus, when the regulation is of such a character that its

   burden falls principally upon those without the state, legislative action is not likely to be subjected

   to those political restraints which are normally exerted on legislation where it affects adversely

   some interests within the state.” Id. at 92-93.

            In Henderson v. Mayor of City of New York, 92 U.S. 259 (1875), the Supreme Court struck

   down an attempt by New York state to require a surety for passengers arriving in New York from

   foreign countries. The Court found that the state statute would impinge on the international

   transportation of passengers, foreign commerce that was committed to Congress. “The laws which

   govern the right to land passengers in the United States from other countries ought to be the same

   in New York, Boston, New Orleans, and San Francisco.” Henderson, 92 U.S. at 273. Similarly,

   in Chy Lung v. Freeman, 92 U.S. 275, 280 (1875), the Supreme Court struck down a California

   law requiring an examination of passengers arriving from foreign countries upon landing. Upon

   examination, an immigration commissioner would, in his sole discretion, determine whether each

   person was likely to become a public charge and, if so, would require a large bond for that person

   to alight from the ship. 92 U.S. at 278-81.

            The Initiatives would render the rules for landing passengers in Key West different than

   those in other deep-water ports in the U.S. Like the laws that were struck down in Henderson and

   Chy Lung, the City may not impose restrictions which interfere with protected commerce.

            D.        The Initiatives Restrict Private Property Rights in Violation of Fla. Stat.
                      § 163.3167(8) in Derogation of the Express Language of the Statute

            Intervenor Pier B Development Corporation owns and operates the Pier B dock pursuant

   to a Development Order promulgated and agreed to by the Pier B Development Corporation in

   1994. (SOF ¶¶ 12, 13). That Development Order provides for the structure and use of the land in

   order to achieve its maximum use as a cruise ship dock. The Initiatives interfere with, are


   {00205088 - v2 }                                  17
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 18 of 21



   inconsistent with, and dramatically change the operation of Pier B as it was designed to guarantee

   that the dock’s operation would be unencumbered by subsequent alterations.

            Initiatives 1 and 2 seek to: (1) limit the number of persons disembarking from cruise ships

   to a total of 1,500 persons per day at any public or privately owned or leased property in Key West

   and (2) prohibit cruise ships with the capacity to carry 1,300 or more persons from disembarking

   any persons at any public or privately owned or leased property in Key West. Initiative 3 seeks to

   provide unfettered discretion to the City (without articulating who or how) to offer preferences

   and priorities despite the fact that all cruise ships which dock in Key West are federally licensed,

   permitted, or regulated. The three docking facilities at the Port of Key West that are the subject of

   the Amendments are located on three separate parcels of land; the City-owned Mallory Square, the

   Navy’s Outer Mole, and the privately-owned Pier B. (SOF ¶ 30).

            A “‘[d]evelopment order’ means any order granting, denying, or granting with conditions

   an application for a development permit.” Fla. Stat. § 163.3164. A “[d]evelopment permit”

   includes any “official action of local government having the effect of permitting the development

   of land.” Fla. Stat. 163.3184(14) Fla. Stat. 163.3184(16). The Florida Legislature has defined

   “development” to include “the making of any material change in the use or appearance of any

   structure or land[.]” Fla. Stat. 163.3184(14) citing Fla. Stat. 380.04(1). (emphasis supplied).

            Any official action of a local government, such as an amendment to a municipal charter

   that makes a material change in the use of any structure of land, is not allowed. As such,

   Questions 1 and 2 the use of property, and are therefore prohibited by law. “An initiative or

   referendum process in regard to any development order is prohibited.”                     Fla. Stat.

   § 163.3167(8)(a)(emphasis and underline supplied).

            The statutory language leaves does not allow Questions 1 and 2 to place restrictions on the

   use of private property, and Question 3 opens the door to restrictions and requirements on Pier B

   {00205088 - v2 }                                 18
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 19 of 21



   via City action. The prior development orders issued by the City of Key West govern the

   regulation and use of Pier B’s land. They cannot be changed by an initiative or referendum.

   The Third District Court of Appeal has left no doubt that any attempt to do so is illegal and must

   be stricken:

                    [t]he legislative prohibition in section 163.3167(8)(a) tackles the issue of
            whether an individual's property rights may be subject to the will of the voters. In
            resolving this issue in favor of the property owner, the Legislature established
            consistency with land use law that confers due process rights on property owners
            through a quasi-judicial process. See Preserve Palm Beach Political Action Comm.
            v. Town of Palm Beach, 50 So.3d 1176, 1179 (Fla. 4th DCA 2011). The quasi-
            judicial process for site-specific development orders has become an unassailable
            principle of the process of property development in Florida. See Bd. of Cty.
            Comm'rs of Brevard Cty. v. Snyder, 627 So.2d 469, 474–75 (Fla. 1993).

            Mullen v. Bal Harbour Vill., 241 So. 3d 949, 956 (Fla. 3d DCA 2018). Municipal

   initiatives and referendums, such as the ones here, that attempt to bypass the quasi-judicial process

   set up by the Florida Legislature constitute “illegal referendum[s].” Id. at 958. The Florida

   legislature prohibited this type of municipal initiative in 2011; the City cannot have an unlawful

   election on a measure that the Florida Legislature clearly and unambiguously barred. Id. at 956.

            On December 8, 1986, the State of Florida and the City of Key West entered into a

   development agreement with the then-owner of the location named the “Truman Annex” and

   subsequently issued a DRI Development Order for the Truman Annex Development of Regional

   Impact (the “Truman Annex DRI”) to develop the privately-owned Pier B to accommodate cruise

   ship tourism. See Agreement For the Built-Out Truman Annex DRI, DE 31-1. The Truman Annex

   DRI was subsequently amended twelve times leading to an Agreement for Build Out, Resolution

   99-457, a development order authorized under Fla. Stat. § 380.06. DE 31-2 (“Agreement for Vuild

   Out”).

            In the Agreement for Build Out, the City, the state of Florida (through the Florida

   Department of Community Affairs) and the property owner agreed to additional conditions for a

   {00205088 - v2 }                                 19
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 20 of 21



   build out, including the development of Pier B and its use which is incorporated into the Agreement

   for Build Out through the Declaration of Covenants, Conditions, and Restrictions for Pier B at

   Truman Annex, Resolution 93-405, paragraph 2 which provides as follows:

            The Declarant will immediately begin construction . . . to Pier B to allow its use as
            a cruise port facility . . . to accommodate cruise ship passengers . . . 3. The
            Declarant shall use its best efforts to solicit and book cruise ships so as to maximize
            disembarkation fee revenue . . . 7. The covenants, conditions and restrictions of the
            Declaration shall run with and bind Pier B, shall be enforceable against the
            Declarant or its successors in title to Pier B for a term of twenty-one (21) years
            from the date hereof, after which time this Declaration shall automatically extend
            for successive periods of ten (10) years unless an instrument signed by the
            Declarant or its successors in title to Pier B and the City has been recorded in the
            Public Records of Monroe County, Florida agreeing to terminate this Declaration,
            in whole or in part.

   The development process for Pier B went through the proper quasi-judicial process with the City

   for approval, and cannot be undermined through public initiatives. See Mullen, 241 So. 3d at 956.

   The quasi-judicial process for site-specific development orders has become an unassailable

   principle of the process of property development in Florida. Id. The initiative process seeking to

   enact the three amendments to the Charter of the City of Key West are in regard to, and directly

   affect, the Pier B Development Order and the accompanying Resolution. Initiatives which are in

   contravention of state law, are not permitted to be considered by voters. Id. at 957.

            E. CONCLUSION

            For the reasons set forth above, summary judgment should be entered in favor of the

   Plaintiffs on all counts of the Complaint.

           Dated: August 3, 2020.                          Respectfully Submitted,

                                                           Counsel for Plaintiff,
                                                           KEY WEST BAR PILOTS ASSOCIATION,
                                                           and
                                                           Counsel for Plaintiff/Intervenor,
                                                           PIER B DEVELOPMENT CORP.,



   {00205088 - v2 }                                   20
Case 4:20-cv-10076-JLK Document 37 Entered on FLSD Docket 08/03/2020 Page 21 of 21



                                              SMITH/HAWKS
                                              138 Simonton Street
                                              Key West, Florida 33040
                                              Telephone: (305) 296-7227
                                              Primary:     Bart@SmithHawks.com
                                                           Chris@SmithHawks.com
                                                           Ashley@SmithHawks.com
                                                           Nikki@SmithHawks.com
                                              Secondary:   Brandi@SmithHawks.com
                                                           Jen@SmithHawks.com

                                              BY: /s/ Barton W. Smith
                                                  BARTON W. SMITH, ESQ.
                                                  Florida Bar No. 20169
                                                  CHRISTOPHER B. DEEM, ESQ.
                                                  Florida Bar No. 94462
                                                  ASHLEY N. SYBESMA, ESQ.
                                                  Florida Bar No. 22059
                                                  NICOLA J. PAPPAS, ESQ.
                                                  Florida Bar No. 126355
                                             AND
                                              BRUCE S. ROGOW, P.A.
                                              100 N.E. Third Ave., Ste. 1000
                                              Fort Lauderdale, FL 33301
                                              Telephone: (954) 767-8909
                                              Primary: BRogow@RogowLaw.com
                                                         Tcampion@rogowlaw.com

                                                   BRUCE S. ROGOW, ESQ.
                                                   Fla. Bar No. 067999
                                                   TARA A. CAMPION, ESQ.
                                                   Fla. Bar No. 90944
                                             AND
                                              THOMPSON COBURN, LLP
                                              1909 K Street, N.W., Suite 600
                                              Washington, D.C. 20006
                                              Telephone: (202) 585-6985
                                              Primary: jbenner@thompsoncoburn.com

                                                   JONATHAN BENNER, ESQ.
                                                   pro hac vice



   {00205088 - v2 }                     21
